             Case 1:19-cr-00253-GHW Document 97 Filed 05/11/20USDC
                                                               PageSDNY
                                                                     1 of 2
                                                              DOCUMENT
MEMORANDUM ENDORSED               INGA L. PARSONS             ELECTRONICALLY FILED
                                  CHRISTIAN URBANO*           DOC #:
                                       (of Counsel)           DATE FILED: 5/11/2020
       Admitted to MA* NY WY          Attorneys at Law                 Tel: 781-581-2262
       Federal Courts               3 Bessom St. No. 234               Fax: 888-406-9538
       U.S. Supreme Court          Marblehead, MA 01945                Cell: 781-910-1523

             Inga@IngaParsonsLaw.com                                                 Christian@IngaParsonsLaw.com

             May 11, 2020

             Hon. Gregory H. Woods
             United States District Judge
             Southern District of New York
             40 Centre Street
             New York, NY 10007

                    Re: United States v. John Depeyster 19 cr 253 (GHW)

             Dear Judge Woods:

             I write this letter to seek an adjournment of the sentencing in the above-matter currently
             scheduled for May 27, 2020. On this date I contacted the government and probation
             about whether the sentencing would proceed on May 27th and whether it would proceed
             by video. AUSA Jarred Schaeffer suggested that I seek a 30 day continuance and then
             we could reassess whether the sentencing would go forward on that date, and they would
             consent to the 30 days. I advised Mr. Schaeffer that I was planning on going out to
             Wyoming for the month of June to take care of my mother and was going to ask for a
             new date the week following the Fourth of July. Mr. Schaeffer does not consent to
             resetting the date to the week of July 6th and only consents to the 30 days which would
             mean a sentencing date scheduled for on or about June 27, 2020. It is likely that defense
             counsel will be driving out given the COVID, and getting back for the 27th of June would
             reduce the time with her mother significantly and unnecessarily.

             The government has provided no reason for why the week of July 6th would be too late or
             inconvenient or the AUSA would be unavailable and the difference between June 27th
             and July 6th is a matter of days. Mr. Depeyster is currently on release so there is no
             prejudice to either party. Furthermore, the defense wishes to be in the same room with
             her client if the proceeding is going forward as a video conferencing and is reluctant to go
             into New York under the current circumstances in May. Later in the summer would be
             better and more likely a safer environment and possibly an in-person proceeding which is
             greatly preferred.

             The probation officer, Ms. Velez, takes no position on the issue.

             Accordingly, the defense respectfully requests that the sentencing in the above-referenced
             matter be rescheduled to the week of July 6th or thereafter at the Court’s convenience, and
             for such other and further relief as this Court deems just and necessary.



               New York Office: 1790 Broadway, Suite 710, New York, NY 10019 (58th Street by Columbus Circle)
         Case 1:19-cr-00253-GHW Document 97 Filed 05/11/20 Page 2 of 2
   Hon. Gregory H. Woods                                                              May 11, 2020
   U.S. v. Depeyster 19 cr 253 (GHW)                                                   Page 2 of 2




   Thank you for your time and consideration.


                                                            Respectfully,

                                                            /s/ Inga L. Parsons

                                                            Inga L. Parsons

   Cc:    All counsel of record via ECF
          Ms. Velez by email

Application granted. The sentencing is adjourned to July 13, 2020 at 3:30. The defendant's
sentencing submission is due no later than June 22, 2020; the Government's sentencing
submissions are due no later than June 29, 2020. Counsel for the defendant is directed to
confer with the defendant regarding his willingness to proceed with this sentencing
remotely under the authority of the CARES Act. Counsel for the defendant is directed to
submit a letter to the Court regarding that issue no later than May 18, 2020.
SO ORDERED
May 11, 2020




     New York Office: 1790 Broadway, Suite 710, New York, NY 10019 (58th Street by Columbus Circle)
